Case 2:19-cv-09776-MCA-MAH Document 4 Filed 04/16/19 Page 1 of 2 PageID: 26




                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

           CHAMBERS OF                                                   MARTIN LUTHER KING
    MADELINE COX ARLEO                                                      COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                             50 WALNUT ST.
                                                                              ROOM 4066
                                                                          NEWARK, NJ 07101
                                                                              973-297-4903
April 16, 2019

VIA ECF


                                        LETTER ORDER

       Re:       Morris County Board of Chosen Freeholders v. Freedom From Religion
                 Foundation, et al.
                 Civil Action No. 19-09776

Dear Litigants:

       Before the Court is a Motion for an Order to Show Cause with Temporary Restraints filed
by Plaintiff Morris County Board of Chosen Freeholders (“Plaintiff” or the “County”) against
Defendant Freedom From Religion Foundation (“FFRF”) and Defendant David Steketee (together,
“Defendants”). ECF No. 1. For the reasons explained below, Plaintiff’s Motion is DENIED.

        On December 1, 2015, FFRF filed suit against the County in New Jersey Superior Court to
enjoin the County from providing grants to religious institutions that own buildings named to the
federal or state list of historical buildings. See ECF No. 1.2 ¶¶ 4–5. The case was ultimately
appealed to the New Jersey Supreme Court. See id. ¶¶ 6–9. On April 18, 2018, the New Jersey
Supreme Court held that the New Jersey Constitution barred the portion of the County’s grant
program that provided grants to religious institutions. See id. ¶ 10. The County filed an
application for certiorari with the United States Supreme Court, which was denied. See id. ¶ 11.
On March 27, 2019, FFRF filed a motion in the Law Division of the Superior Court for Somerset
County, seeking to reopen the original complaint and be awarded $750,000 in attorneys’ fees as a
“prevailing party.” See id. ¶12. The County now seeks temporary injunctive relief and an order
to show cause why Defendants should not be permanently enjoined from recovering attorneys’
fees in relation to its pending application in New Jersey Superior Court.

         First, the County’s ex parte request for a temporary restraining order is denied for failing
to comply with Fed. R. Civ. P. 65(b)(1) and L. Civ. R. 65.1(a). Fed. R. Civ. P. 65(b)(1) requires
that “(A) specific facts in an affidavit or verified complaint clearly show that immediate and
irreparable injury, loss, or damage will result to the movant before the adverse party can be heard
in opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice
and the reasons why it should not be required.” The County’s submissions did not clearly show
that irreparable injury would occur before Defendants could be heard on this issue. Nor has the
County not made “a clear and specific showing by affidavit . . . or verified pleading of good and
Case 2:19-cv-09776-MCA-MAH Document 4 Filed 04/16/19 Page 2 of 2 PageID: 27




sufficient reasons why a procedure other than by notice of motion is necessary.” L. Civ. R. 65.1(a).
The request for a temporary restraining order is therefore denied.

        Moreover, even if this Court were to consider the request on the merits, no irreparable harm
has been shown. Nor has the County demonstrated that money damages are inadequate. See
Liberty Lincoln-Mercury Inc. v. Ford Motor Co., 562 F.3d 553, 557 (3d Cir. 2009) (“[The Third
Circuit has] long held that an injury measured in solely monetary terms cannot constitute
irreparable harm.”). Indeed, the entire state court action from which the County seeks relief is
based on attorneys’ fees.

        Finally, the Court has reviewed Plaintiff’s Complaint and is concerned that it lacks subject
matter jurisdiction to entertain Plaintiff’s claims. See Rurhgas AG v. Marathon Oil Co., 526 U.S.
574, 583 (1999) (“Subject-matter delineations must be policed by courts on their own initiative.”);
Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.”). The County is therefore ordered to show cause
why this Court should not dismiss the Complaint pursuant to the Rooker-Feldman and Colorado
River doctrines. Plaintiff shall file its brief by April 30, 2019 and Defendants shall respond by
May 14, 2019. Plaintiff’s reply, if any, shall be filed by May 28, 2019.


                                                     SO ORDERED.

                                                     s/ Madeline Cox Arleo
                                                     MADELINE COX ARLEO
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
